Citation Nr: 0025738	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a prostate disability.

(Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$10,873.48, to include the question of whether the 
overpayment was properly created, will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
April 1973.  

This matter arises from a rating decision rendered in 
November 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDING OF FACT

No competent evidence has been presented to indicate the 
current existence of a prostate disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a prostate 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he developed chronic prostatitis 
during active military service.  In support, he cites his 
service medical records, and copies of various medical 
treatises.  He asserts that he has experienced symptomatology 
associated with this disorder since his discharge from 
military service, to include dysuria and nocturia.  

As a threshold matter, however, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  To 
establish that a given claim for service connection is well 
grounded, the evidence must demonstrate, among other things, 
the existence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Medical evidence is 
required to prove the existence of a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran underwent a special VA urological examination in 
October 1996.  The examiner noted that the veteran complained 
of some intermittent perineal pain, and that he had a history 
of dysuria that apparently had resolved.  The veteran also 
complained of nocturia 4 to 5 times nightly.  Upon physical 
examination, the examining physician observed that the 
veteran's prostate was smooth, nontender, and non-nodular.  
The veteran complained of a moderate amount of pain during 
compression of the prostate.  However, no prostatic 
secretions were noted during palpation; nor was any other 
abnormality associated with the prostate observed.  The 
examiner noted that although the veteran related a history of 
chronic prostatitis-type symptoms consisting of perineal 
pain, suprapubic pain, and mild back pain, there simply was 
no evidence of acute prostatitis at the time of the 
examination.  

The veteran submitted a statement from his personal physician 
dated July 28, 1999.  This indicated that the veteran had 
been treated for gonorrhea in 1972 and early 1999, but the 
report of that treatment otherwise does not indicate any 
abnormality associated with the veteran's prostate.  

In effect, the only indication of the presence of a prostate 
disability is that contained in the various statements 
offered by the veteran in support of his claim.  However, the 
veteran is a layman, and is not qualified to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent medical evidence indicating the presence of a prostate 
disability, the veteran has not met the burden of submitting 
a well-grounded claim.  

As a final matter, the Board is unaware of any circumstances 
in this case that would have put VA on notice that relevant 
evidence may exist, or could be obtained, that, if true, 
would make the foregoing claim "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  Moreover, 
because this claim is not well grounded, VA has no duty to 
assist the veteran in its development.  Parenthetically, 
although the copies of various medical treatises submitted by 
the veteran during the appellate process refer, generally, to 
various relationships between infectious diseases and 
prostatitis, they are inapplicable in this case; they do not 
address the question of whether the appellant, in fact, 
currently has a prostate disability.


ORDER

Because it is not well grounded, the claim of entitlement to 
service connection for a prostate disability is denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge




 

